Citation Nr: 1824262	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In the instant matter, the Veteran seeks an increased disability rating for his degenerative disc disease of the lumbar spine.  His most recent VA examination was conducted in December 2011, nearly six and a half years ago.  In a December 2017 appellate brief, the Veteran's representative indicated that the Veterans' disability has since worsened since that time.  Further, the Board observes that a January 2014 record indicates that the Veteran may also now suffer from intervertebral disc syndrome (IVDS) and possible neurological complications, neither of which was reported at the time of the December 2011 examination.  As such, a new examination must be conducted which addresses the present severity of the Veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  Any outstanding VA treatment records should be associated with the claims file.

2. Schedule the Veteran for a new VA spine examination in support of his increased rating claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's spine disability, to include forward flexion of the spine, combined range of motion of the spine, any evidence of muscle spasm or tenderness, any abnormal gait or spinal contour, and any ankylosis, if present.  To the extent possible, testing must be completed in active and passive motion.  Discussion of any further loss of use by virtue of factors such as pain, weakness, fatigability, and/or incoordination should be included.  The examiner should also discuss any evidence of incapacitating episodes due to IVDS (if found).  Also included should be a discussion of any associated neurological disabilities which are secondary to the spine disability, to include a description of the symptoms and severity thereof.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied or not be granted to the maximum allowable rating for all periods on appeal, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




